Case: 12-11396         Date Filed: 12/06/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-11396
                                         Non-Argument Calendar
                                       ________________________

                               D.C. Docket No. 2:11-cr-14037-DLG-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

CARL DELMAS FULLER,
a.k.a. Dale Fuller,

llllllllllllllllllllllllllllllllllllllll                               Defendant-Appellant.
                                       ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (December 6, 2012)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Carl Fuller appeals his sentence of 60 months of imprisonment following his

plea of guilty to mail fraud. 18 U.S.C. § 1341. Fuller challenges the enhancement
              Case: 12-11396     Date Filed: 12/06/2012   Page: 2 of 3

of his sentence for using sophisticated means and the reasonableness of his

sentence. We affirm.

      The district court did not clearly err by enhancing Fuller’s sentence for using

sophisticated means to conceal his fraud. The Sentencing Guidelines provide for a

two-level enhancement if the offense in question “involved sophisticated means,”

which the commentary defines as “especially intricate offense conduct pertaining

to the execution or concealment of the offense” and concealing wrongdoing

through “fictitious entities [and] corporate shells.” United States Sentencing

Guidelines Manual § 2B1.1(b)(10)(C) & cmt. n.8(B) (Nov. 2011). Fuller used a

shell corporation and a fake identity to collect almost $3 million in premiums

ostensibly to provide worker’s compensation insurance for employees of National

Employer Services. After Fuller deposited the premium payments into a company

bank account, he funneled most of the money into accounts that he, his wife, or a

friend controlled. To conceal his fraud, Fuller issued to National Employer

Services certificates purporting to be proof of insurance and paid $437,852 in

worker’s compensation claims.

      The district court also did not abuse its discretion by imposing a sentence

within the advisory guidelines range. Fuller defrauded a corporation, stole millions

of dollars, and deprived employees of insurance coverage required by law to fund a


                                         2
              Case: 12-11396     Date Filed: 12/06/2012    Page: 3 of 3

luxurious lifestyle for himself. In turn, National Employer Services was forced to

terminate employees and reduce the salaries of its remaining workers. Later,

Fuller made false statements to authorities about his involvement in and income

derived from his fraud. In the light of the seriousness and extent of Fuller’s fraud,

the district court reasonably determined that a sentence of 60 months of

imprisonment would best serve the statutory purposes for sentencing. 18 U.S.C.

§ 3553(a). Fuller’s sentence is reasonable.

      We AFFIRM Fuller’s sentence.




                                          3